Case 7:19-cr-00726 Document 1 Filed on 03/28/19 in TXSD Page 1 of 1

United States Distri
ct Cou
AO 91 (Rev 8/01) — Criminal Complaint sO uthem m District of Texas!

 

United States District Court MAR 28 2019

SOUTHERN DISTRICT OF TEXAS David J. Bradley, Clerk
McALLEN DIVISION

 

 

UNITED STATES OF AMERICA, .
V. CRIMINAL COMPLAINT
Armando Sosa-Moreno

Case Number: M-19-0704-M

JAE YOB: 1974
Mexico
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about ___ March 26, 2019 in Starr _ County, in

the Southern District of Texas

(Track Statutory Language of Offense)
being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter
was found near Roma, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation of Title _ 8 _ United States Code, Section(s) 1326 (Felony)
1 further state that I am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

 

Armando Sosa-Moreno was encountered by Border Patrol Agents near Roma, Texas on March 26, 2019. The investigating agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on‘March 26, 2019, near Roma, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on January 2, 2019 through Laredo, Texas. Prior to Deportation/Exclusion the Defendant
was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland
Security. On June 6, 2017 the defendant was convicted of 8 USC 1326, Illegal Re-entry and was sentenced to time served and one (1)
year supervised release term. .

Continued on the cL sheet and made a part of this complaint: Li [x|Ne ,

AVE

 

 

Sworn to before me and subscribéd irtmy presence, Signature of Cmplathant L,
March 28, 2019 Z: 2 Ss Gin Lozando Bogle nior Patrol Agent

 

 

 

Name and Title of Judicial Officer Signature of Judicial Officer

Peter E. Ormsby ___, U.S. Magistrate Judge [a C2 oo. 7
